Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WIPO Publication 2017/146,465) and Callol (US Patent 6,916,409).
	Regarding claim 1, Hwang teaches the limitation “electroplating a conductive material over an insert comprising a negative to a domelike shape thereby forming a shape of the catheter tip comprising a dome with the domelike shape” in Figures 7-8B. Hwang teaches the additional limitation “selectively positioning a plurality of irrigation holes between outer and inner surfaces of the catheter tip” in paragraph [80], which states “Referring back to FIG. 1, in step S 150, the electrode plating member 10 may be separated. For example, the electrode 100 for the catheter may be configured by separating the electrode plating member 10 from the electrode plating member coupling formed in the step S 110 and the step S 130. This will be described with reference to FIGS. 6 to 8B. FIG. 6 is an exemplary view illustrating an operation of separating the electrode plating member 10 from the electrode plating member combination according to various embodiments of the present disclosure, and FIG. 7 relates to a method of forming a hole by forming an insulating layer on the plating member to form a microhole in an electrode for a catheter according to various embodiments of the present disclosure." While Hwang does teach “removing the insert thereby leaving the catheter tip and the plurality of irrigation holes” in Figures 7-8B, it does not teach “electropolishing the catheter tip”. However, Callol does, stating in column 2, lines 18-19, "Further finishing is often accomplished by the well known technique of electropolishing. Grinding, vibration, and tumbling techniques are often not suited to be employed on small detailed parts." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electropolishing as described in Callol in Hwang. As stated in Callol, electropolishing is a “well known technique” that is suitable for small metallic medical components such as a catheter tip to prevent rough edges that could cause unintended tissue damage during use. Hwang, Callol, and the claimed invention are considered analogous pieces of art because they are in the same field of electroplating techniques for medical devices. 
	Regarding claim 2, the limitations of claim 1 are taught as described above. Hwang teaches the limitation “the catheter tip being generally tubular with a dome-like cover” in Figure 7-8B, which shows the process of the catheter tip being made, including a tubular structure and dome-like cover. 
	Regarding claims 4 and 5, the limitations of claim 1 are taught as described above. Hwang teaches the limitation “the insert comprises a plastic comprising Acrylonitrile Butadiene Styrene (ABS)” and “the insert comprises a plastic comprises polycarbonate” in paragraph [14], stating “electrode plating member containing a metal component (for example: rubber, urethane, polyethylene, polypropylene, polystyrene, polyacrylonitrile, styrene-acrylonitrile copolymer, acrylonitrile-butadiene-styrene (ABS resin), polymethyl methacrylate, polyvinyl chloride, polyvinylidene chloride, polytetrafluoroethylene, polychlorotrifluoroethylene, polyamide, polyphthalamide, polycarbonate, polyphenylene-based resin, polyester, polyphenylene sulfide, polyacetal, polyethylene terephthalate, polybutylene terephthalate, polysulfone, polyetherimide, polymer admixture, polyurethane, ball saturated polyester resin, silicone rubber, styrene-butadiene rubber, butadiene rubber, acrylonitrile-butadiene rubber, nitrile-rubber epiglobulin rubber, chloroprene rubber, isobutene-isoprene rubber, ethylene-propylene-diene rubber. ​As a base, a plating layer is formed of polyacrylate rubber, fluorosilicone rubber, vinyl-methyl silicone rubber, chlorosulfonate polyethylene rubber, fluorocarbon rubber, ethylene-acrylic rubber, epichlorohydrin rubber, latex, aluminum, graphite, or a mixture thereof, thereby manufacturing an electrode for a catheter having a uniform thickness.”
	Regarding claim 6, the limitations of claim 1 are taught as described above. Hwang teaches the limitation “the conductive material comprises at least one of gold, palladium, and platinum” in paragraph [71] which states “First, referring to FIG. 4, an electrode plating member (electrode plating member 10, a first wire 21, and a second wire 25) which are primarily coupled are immersed in an electrolyte 45 in which a plating member 40 is positioned. The plating member 40 may be a metal (eg, platinum, nickel, gold, silver) used to generate the plating layer 30 on the surface of the electrode plating member 10 according to a metal component included in the electrode plating member 10, and the electrolyte may include an ion (eg, platinum ion, nickel ion, gold ion, silver ion) of the plating member 40, but is not limited thereto.” 
	Regarding claim 10, the limitations of claim 1 are taught as described above. Hwang teaches the limitations “axially aligning a pin with a longitudinal axis of the insert” and “and holding, by the pin, the insert during electroplating” in paragraph [11], stating “coupling a wire part to an electrode plating member having conductivity at least partially; forming a plating layer according to a conductive component included in the electrode plating member by using an electroplating method, wherein the wire part is coupled to the plating layer during the electroplating process; and separating the electrode plating member from a wire part coupled to the plating layer.” Note that a wire is interpreted to be structurally synonymous to a pin. This step and process is further illustrated in Figures 7-8B. 
	Regarding claim 19, Hwang teaches the limitation “A method of manufacturing a plurality of catheter tips, electroplating a conductive material over a plurality of inserts comprising a negative to a domelike shape thereby forming a plurality of catheter tips comprising the domelike shape, the step of electroplating causing the inserts to be encapsulated with the conductive material thereby forming the catheter tips” and “selectively positioning a plurality of irrigation holes between outer and inner surfaces of each respective catheter tip” in Figure 7-8B and further in paragraph [80], which states “Referring back to FIG. 1, in step S 150, the electrode plating member 10 may be separated. For example, the electrode 100 for the catheter may be configured by separating the electrode plating member 10 from the electrode plating member coupling formed in the step S 110 and the step S 130. This will be described with reference to FIGS. 6 to 8B. FIG. 6 is an exemplary view illustrating an operation of separating the electrode plating member 10 from the electrode plating member combination according to various embodiments of the present disclosure, and FIG. 7 relates to a method of forming a hole by forming an insulating layer on the plating member to form a microhole in an electrode for a catheter according to various embodiments of the present disclosure”. The microhole described in Hwang is shown to be depicted several times in Figures 8A-B and thus encompasses a “plurality of irrigation holes” as stated in the limitation. However, Hwang does not teach “electropolishing the catheter tips of the plurality of catheter tips”. Callol does teach this limitation in column 2, lines 18-19, which states “Further finishing is often accomplished by the well known technique of electropolishing. Grinding, vibration, and tumbling techniques are often not suited to be employed on small detailed parts”. As stated in Callol, electropolishing is a “well known technique” that is suitable for small metallic medical components such as a catheter tip to prevent rough edges that could cause unintended tissue damage during use. Hwang, Callol, and the claimed invention are considered analogous pieces of art because they are in the same field of electroplating techniques for medical devices. 
Claims 7-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WIPO Publication 2017/146,465) and Callol (US Patent 6,916,409), and Wakabayashi (US Patent 5,462,648). 
Regarding claim 7, the limitations of claim 1 are taught as described above. Hwang and Callol do not explicitly teach the limitations described in claim 7. However, Wakabayashi does. Wakabayashi teaches the first limitation “the step of selectively positioning the plurality of irrigation holes comprises the steps of selection an irrigation hole diameter” in column 2, lines 38-43, which states “Accordingly, the diameter, r, of the actually formed fine hole 105 (205) is a value which is obtained by subtracting the length, x, of the overlapped electrodeposition film 206 from the diameter, d, of the through-hole 201 with which the non-conductive portion 203 is formed.” Wakabayashi teaches the second limitation “selecting a catheter tip wall thickness” in claim 10, which states “heights of the non-conductive portions projecting from the opposite surface of the conductive substrate being longer than a thickness of the metal member to be fabricated” which describes that selection of thickness for the electroplating of the metal fabrication is considered when determining the placement of holes in the metal being electroplated. While Wakabayashi does not teach this step on a catheter tip wall explicitly, Wakabayashi states “The resultant metal member having fine holes which is obtained according to the method of the invention is generally in the form of a sheet or plate but should not be limited thereto. More particularly, any form may be used provided that the formation of the electrodeposition film on the conductive substrate or the separation of the film from the substrate is possible.” in column 5, lines 1-7, and thus the process described by Wakabayashi is interpreted to be encompass this limitation under BRI. Wakabayashi teaches the following limitation “determining a lateral and a vertical growth rate of the material” in column 2, lines 53-57, stating "Although the electrodeposition film 206 can be controlled to an extent by controlling electrodeposition conditions with respect to the ratio between the film-forming speed along the direction of thickness and the film-forming speed (overlap length) along the lateral direction, the ratio takes a value of approximately 1." Note that the film-forming speed along the direction of thickness is interpreted as the vertical growth rate described in the limitation. Wakabayashi teaches the remaining limitation “and determining a size of an insert irrigation hole negative based on the irrigation hole diameter, the wall thickness, and the lateral and the vertical growth rate of the material” in column 3, lines 34-43, stating "The raised non-conductive portions have the so-called shaping function so that the shape of finally formed fine holes is the same as the shape (especially, profile shape) as of the portion projected or the projection from the conductive substrate surface. Accordingly, if the projected non-conductive portions (which correspond, in fact, to through-holes or recesses formed in the conductive substrate) are properly controlled with respect to their shape and size, there can be formed fine holes with desired shape and size." All the aforementioned factors described in these claim limitations are considered when creating the electroplated material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps detailed above which are described in Wakabayashi in Hwang and Callol. These steps are known in the art of electroplating and produce predictable results. Wakabayashi, Hwang, Callol, and the claimed invention are considered analogous art given that they are in the same field of electroplating. 
Regarding claim 8, the limitations of claim 7 are taught as described above. While both Hwang and Callol describe electroplating a medical device, neither teach the limitations of claim 8 explicitly. However, Wakabayashi does, teaching the first limitation “the lateral and the vertical growth rate of the material is 1:1” in column 2, lines 53-57, stating "Although the electrodeposition film 206 can be controlled to an extent by controlling electrodeposition conditions with respect to the ratio between the film-forming speed along the direction of thickness and the film-forming speed (overlap length) along the lateral direction, the ratio takes a value of approximately 1." Wakabayashi teaches the second limitation “and the step of determining a size of an insert irrigation hole negative comprises adding the irrigation hole diameter with the catheter tip wall thickness” in column 3, lines 34-43, stating "The raised non-conductive portions have the so-called shaping function so that the shape of finally formed fine holes is the same as the shape (especially, profile shape) as of the portion projected or the projection from the conductive substrate surface. Accordingly, if the projected non-conductive portions (which correspond, in fact, to through-holes or recesses formed in the conductive substrate) are properly controlled with respect to their shape and size, there can be formed fine holes with desired shape and size." By considering the profile shape of the portion projected from the conductive substrate surface, Wakabayashi considers the wall thickness and subsequently adds the hole diameter with the wall thickness. As stated above, although Wakabayashi does not explicitly teach a catheter tip wall, the method described in Wakabayashi does fall under BRI and within the scope of the limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps detailed above which are described in Wakabayashi in Hwang and Callol. These steps are known in the art of electroplating and produce predictable results. Wakabayashi, Hwang, Callol, and the claimed invention are considered analogous art given that they are in the same field of electroplating.
Regarding claim 9, the limitations of claim 1 are taught as described above. Hwang and Callol do not explicitly describe the timing or rate of applying irrigation holes. However, Wakabayashi does and teaches limitation “the step of selectively positioning the plurality of irrigation holes is done simultaneously” in column 2, lines 6-19, stating " According to this fabrication method shown in FIGS. 9a to 9c, a conductive substrate 200 is formed with through-holes 201 such as by electrical discharge machining as shown in FIG. 9a. The through-holes 201 are, respectively, filled with a non-conductive material 202 to provide non-conductive portions 203 with which fine holes are formed, thereby forming a master 204 as shown in FIG. 9b. The master 204 is then subjected to electrodeposition on one side thereof to form an electrodeposition film 206 having holes 205 which are each composed of a non-electrodeposited portion corresponding to individual non-conductive portion 203 as shown in FIG. 9c. Finally, the electrodeposition film 206 is separated from the master 204 to obtain a metal sheet 106 having fine holes 105 (205) as shown in FIG. 8." Using the master 204 template, the positioning of the holes is done simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the irrigation holes simultaneously, as described in Wakabayashi, in Hwang and Callol.  Templates for positioning key features or holes is known in the art of electroplating and produces predictable results. Wakabayashi, Hwang, Callol, and the claimed invention are considered analogous pieces of art given that they are in the same field of electroplating. 
Regarding claim 11, the limitations of claim 1 are taught as described above. Hwang and Callol do not describe “forming an irrigation hole pattern on the catheter tip out of a secondary non-plateable material”, however, Wakabayashi does. Wakabayashi teaches this limitation in column 2, lines 17-19, states "Finally, the electrodeposition film 206 is separated from the master 204 to obtain a metal sheet 106 having fine holes 105 (205) as shown in FIG. 8" The master 204 is the secondary non-plateable material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secondary non-plateable material to apply the irrigation hole pattern, as described in Wakayabashi, in Hwang and Callol. Masking or using a template to allow for selectable areas of electroplating is known within the art of electroplating and produces predictable results. Wakabayashi, Hwang, Callol, and the claimed invention are considered analogous pieces of art given that they are in the same field of electroplating.
Regarding claim 13, the limitations of claim 11 are taught as described above. Neither Wakabayashi or Callol teaches the limitation “positioning a step of the secondary non-plateable material at a lower edge adjacent a base of the catheter tip, the step comprising a height of approximately 0.002" thereby thickening the lower edge and preventing formation of a rounded edge”. However, Hwang does teach this limitation in paragraphs [76-77], stating “​In another embodiment, referring to FIG. 7, the insulating member 35 having electrical insulation may be formed on a portion of the surface of the electrode plating member so that the plating layer is not locally formed. To this end, the insulating member 35 may be formed on the surface of the electrode plating member such that the surface of the electrode plating member has insulation properties such as ink, polymer, polymer, etc. in which electrical resistance that does not pass through the surface is significantly high, or by printing, bonding, or the like, so that the plating layer is not generated in the insulation portion so that the through hole is finally formed on the surface of the electrode formed by plating.
​The step of forming the plating layer 30 only in the first region of the electrode plating member 30 may be performed by configuring the electrode plating member 30 such that the electrically conductive component is exposed to the surface only in a specific region (eg, the first region) of the electrode plating member 30 as described above.” The insulating member described would be the secondary non-plateable material, which could be placed adjacent to the base of the catheter tip as described in this limitation. As stated above, the use of the secondary material to act as a mask or limiting factor to prevent electroplating in certain regions (thus allowing for thickening of walls as described in the limitation) is taught and could be placed as described to create a non-rounded edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secondary non-plateable material to allow for masking or prevention of electroplating, as described in Hwang, in Hwang/Callol and Wakabayashi. Using masks or materials to prevent electroplating in desired regions is taught by Hwang, stating “The step of forming the plating layer 30 only in the first region of the electrode plating member 30 may be performed by configuring the electrode plating member 30 such that the electrically conductive component is exposed to the surface only in a specific region (eg, the first region) of the electrode plating member 30 as described above” and produces predictable results. 
Regarding claim 14, the limitations of claim 11 are taught as described above. While Hwang and Callol teach one or more holes and variable diameters, they do not teach offsetting such holes. Wakabayashi teaches this limitation “offsetting a hole diameter of one or more holes in the hole pattern by a wall thickness” in column 6, lines 2-10, which states “In this example, the electrode 5 of the discharge machine was applied for the discharge machining from the side of the layer 2, which was to be left as the master, and was forced through the removable layer 4. The through-holes 6 were made as being so tapered that the hole diameter at the surface of the stainless steel sheet 2 from which the discharge machining was initiated was gradually increased by about 1 to 3 .mu.m over the hole diameter at the surface of the aluminum sheet 4.” This process as described by Wakabayashi describes how the discharging machining was increased on account of the surface of the machined metal as a function of its thickness, and thus encompasses “off setting a hole diameter” as a function of wall thickness described in the limitation. Additionally, as mentioned in previous claims, Wakabayashi does consider wall thickness when determining diameter of the holes. See above for further reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the diameter of the holes as described in Wakabayashi in Hwang and Callol. Offsetting or considering wall thickness when creating holes is known in the art of electroplating and produces predictable results. Wakabayashi, Callol, Hwang, and the claimed invention are considered analogous pieces of art given that they are in the same field of electroplating. 
Regarding claim 15, the limitations of claim 14 are taught as described above. As stated above, while Hwang and Callol teach irrigation holes and the process of electroplating, they do not describe “maintaining, following the step of selectively positioning the plurality of irrigation holes and the step of removing the insert, a 1:1 ratio of lateral and vertical growth of the conductive material”. Wakabayashi teaches this limitation in column 2, lines 53-57, stating "Although the electrodeposition film 206 can be controlled to an extent by controlling electrodeposition conditions with respect to the ratio between the film-forming speed along the direction of thickness and the film-forming speed (overlap length) along the lateral direction, the ratio takes a value of approximately 1." The film-forming speed along the direction of thickness is interpreted as the vertical growth rate, and thus encompasses the limitation of this claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps of selectively positioning irrigation holes as outlined above in Wakabayashi in Hwang and Callol. The holes must have a predetermined location and the insert must be removed in order to effectively and accurately electroplate irrigation holes into the catheter tip and produces predictable results. Wakabayashi, Callol, Hwang, and the claimed invention are considered analogous pieces of art given that they are in the same field of electroplating.
Regarding claims 16-18, the limitations have been described above by Wakabayashi, Callol, and Hwang. There is no new matter or material present in these claim limitations that have not been taught previously in the preceding claims. In particular, see claims 19 above and 20 below which teach the aforementioned material present as it pertains to creating a plurality of catheter tips using a plurality of inserts.  
Regarding claim 20, the limitations of claim 19 are taught as described above. Neither Hwang or Callol explicitly states the use of this method to create a plurality of catheter tips in a single instance, however, Wakabayashi does. Wakabayashi teaches this limitation in column 5, lines 38-45, stating "Since a repeatedly usable master is used, metal members having highly accurate fine holes can be mass-produced in an efficient manner. The raised non-conductive portions of the master are fixedly formed on the conductive substrate, so that there is little chance that non-conductive material used to make the non-conductive portions is left within the fine holes when released or separated" Wakabayashi is capable of producing a plurality of catheter tips as described. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of creating a plurality of tips as described in Wakabayashi in Hwang and Callol. Doing so allows for “mass production in an efficient manner” as stated in Wakabayashi and produces predictable results. Wakabayashi, Callol, Hwang, and the claimed invention are considered analogous pieces of art given that they are in the same field of electroplating.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WIPO Publication 2017/146,465) and Callol (US Patent 6,916,409), and Berg (US Patent 5,762,637). 	Regarding claim 3, the limitations of claim 1 are taught as described above. While Hwang and Callol depict a catheter tip that could be configured to be placed on a tubular structure, Berg explicitly describes the limitation “the insert being generally tubular with an inner lumen”. Berg teaches this limitation in Col. 4, lines 58-67, stating "The distal end of the catheter shaft is then inserted part of the way into a mold cavity having a diameter substantially equal to the outside diameter of the catheter body. Generally, the entire distal portion of the catheter body is inserted into the mold, and a portion of the mold cavity remains void distal of the distal end of the catheter body. The mold cavity includes a pin which extends into the lumen of the catheter body to a point proximal of the distal counterbored portion. The pin diameter is substantially equal to the lumen diameter of the tubular shaft proximal of the distal portion." In this case, the mold is the insert. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a tubular insert with a dome-like cover that is set with, as described in Berg, in Hwang and Callol. Doing so allows for seamless mating of the tip to the catheter, as described in Berg, and produces predictable results. Berg, Hwang, Callol, and the claimed invention are considered analogous pieces of art given that they are the same field of catheter tips. 
Claims12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WIPO Publication 2017/146,465) and Callol (US Patent 6,916,409), Wakabayashi (US Patent 5,462,648) and Berg (US Patent 5,762,637).
Regarding claim 12, the limitations of claim 11 are taught as described above. Neither Hwang, Callol, or Wakabayashi teaches the limitation “setting an outer diameter of the insert to an inner diameter of the catheter tip”, however Berg does. Berg teaches this limitation in Col. 4, lines 58-67, stating "The distal end of the catheter shaft is then inserted part of the way into a mold cavity having a diameter substantially equal to the outside diameter of the catheter body. Generally, the entire distal portion of the catheter body is inserted into the mold, and a portion of the mold cavity remains void distal of the distal end of the catheter body. The mold cavity includes a pin which extends into the lumen of the catheter body to a point proximal of the distal counterbored portion. The pin diameter is substantially equal to the lumen diameter of the tubular shaft proximal of the distal portion.". The construction of the mold and use of the catheter shaft dictates that the outer diameter of the mold (where the mold is the insert) is the inner diameter of the catheter tip and thus encompasses this limitation under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date to set the outer diameter of the mold to the inner diameter of the catheter tip, as described in Berg, in Hwang, Callol, and Wakabayashi. Doing so allows for the catheter tip to be seamlessly mated to the catheter upon completion of electroplating and electropolishing and produces predictable results. Hwang, Callol, Wakabayashi, Berg, and the claimed invention are all considered analogous pieces of art given that they are in the same field of electroplating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL MARIE BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794